DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is in response to the Request for Continued Examination after 2RCE filed 05/26/2021. 
The status of the Claims is as follows:
Claims 1, 7 and 13 have been cancelled; 
Claims 2, 8, 14 and 21 have been amended;
Claims 19 and 20 have been withdrawn;
Claims 2-6, 8-12, 14-18 and 21-22 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/201 was filed after the mailing date of the Application on 04/01/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 20140166718; Swayze) in view of Edwards (US 2011/0071356) and further in view of Shelton et al. (US 20140001231;Shelton). 

Regarding Claim 2 Swayze teaches a surgical instrument (10) for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle (74), wherein said shaft comprises a contourable frame (368, 366, 363), wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon (par 82; fig. 14), and 

an end effector (fig. 2c), comprising: 
a replaceable staple cartridge (par 3) comprising:
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); 
and
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32) (par 44-47).

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said contourable frame is comprised of a visco-elastic material;

Edwards teaches a surgical instrument that includes a shaft (36, Fig. 4) that includes a contourable frame (40) where said contourable frame is comprised of a visco-elastic material (polyetherimide; par 39) for the purposes maintaining strength and elasticity through multiple uses.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contourable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification 

Swayze in view of Edwards does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Edwards to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Regarding Claim 3 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 4 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Claim 5 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par 90)

Regarding Claim 8 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle (74), wherein said shaft comprises an adjustable frame (368, 366, 363), wherein said adjustable frame (368, 366, 363) is adjustable to match at least a portion of the patient's colon (Fig. 14), and wherein 
a rotatable drive system (380, 382, 384) extending through said adjustable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said adjustable frame (368, 366, 363); (par 85-87) and 
an end effector (Fig. 2c), comprising: 
a replaceable staple cartridge (par 3) comprising:
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); and
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during use where a Swayze discloses Nitinol, a visco-elastic material for this purpose (par 47), Swayze does not expressly teach specifically said adjustable frame is comprised of a visco-elastic material. 



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the adjustable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification provides a flexible shaft surgical instrument that has durability and structural integrity for the purposes maintaining strength and elasticity through multiple uses. 

Swayze in view of Edwards does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Edwards to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Claim 9 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 10 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Regarding Claim 11 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said adjustable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par 90)

Regarding Claim 14 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a shaft (74) comprising a contourable frame (368, 366, 363), 
wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon, (par 82; Fig. 14) and 
a rotatable drive system (380, 382, 384) extending through said contourable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said contourable frame (368, 366, 363); (par 85-87) and 
an end effector (Fig. 2c), comprising: 
a replaceable staple cartridge (par 3) comprising:
a cartridge body (20); 
a circular array of staple cavities (32) defined in said cartridge body (20); and 
staples (66) removably stored in said circular array of staple cavities (32); and 


While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said contourable frame is comprised of a visco-elastic material. 

Edwards teaches a surgical instrument that includes a shaft (36, Fig. 4) that includes a contourable frame (40) where said frame is comprised of a visco-elastic material (polyetherimide; par 39) for the purposes maintaining strength and elasticity through multiple uses.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contourable frame of Swayze to include a frame comprised of visco-elastic material as taught by Edwards since par 39-40 of Edwards suggests that such a modification provides a flexible shaft surgical instrument that has durability and structural integrity for the purposes maintaining strength and elasticity through multiple uses. 

Swayze in view of Edwards does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Edwards to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Regarding Claim 15 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, and 363) is comprised of a contourable array of pivotable links (362; Fig. 13).

Regarding Claim 16 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along a radius of curvature. (Fig. 14)

Regarding Claim 17 the modified invention of Swayze, Edwards and Shelton teaches the invention as described above. Swayze further teaches said contourable frame (368, 366, 363) is contourable along more than one radius of curvature (Fig. 14) (par. 90)

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 20140166718) in view of Stulen et al. (US 2015/0141976;Stulen and further in view of Shelton et al. (US 20140001231;Shelton). 

Regarding Claim 6 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 

an elongate shaft (60) extending from said handle (74), wherein said elongate shaft (60) comprises a contourable frame (368, 366, 363), wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon (Fig. 14), wherein said rotatable drive shaft (380, 382, 384) extends through said contourable frame (368, 366, 363), and 
an end effector (Fig. 2c), comprising: 
a replaceable staple cartridge (par 3), comprising: 
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); and
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said frame is configured to be plastically deformed during use. 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use for the purposes of controlling compression forces (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable frame for the purposes of controlling compression forces. 

Swayze in view of Stulen does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Stulen to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Regarding Claim 12 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a rotatable drive shaft (380, 382, 384); 
an elongate shaft (60) extending from said handle (74), wherein said elongate shaft (60) comprises an adjustable frame (368, 366, 363), wherein said adjustable frame (368, 366, 363) is adjustable to match at least a portion of the patient's colon (Fig. 14), wherein said rotatable drive shaft (380, 382, 384) extends through said adjustable frame (368, 366, 363), and 
an end effector (Fig. 2c), comprising: 
a replaceable staple cartridge (par 3) comprising:

an annular array of staple cavities (32) defined in said cartridge body (20); and
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) aligned with said annular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said frame is configured to be plastically deformed during use. 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use. (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable shaft for the purposes of controlling compression forces. 

Swayze in view of Stulen does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Stulen to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Regarding Claim 18 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 

an elongate shaft (60) comprising a contourable frame, wherein said contourable frame (368, 366, 363) is contourable to match at least a portion of the patient's colon (Fig. 14), and 
a rotatable drive shaft (380, 382, 384) extending through said contourable frame (368, 366, 363); and 
an end effector (Fig. 2c), comprising: 
a replaceable cartridge (par 3) comprising: 
a cartridge body (20); 
a circular array of staple cavities (32) defined in said cartridge body (20); and
staples (66) removably stored in said circular array of staple cavities (32); and 
an anvil (40) comprising a circular array of forming pockets (52) aligned with said circular array of staple cavities (32). (par 44-47)

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a 

Stulen teaches a surgical instrument that includes a handle (22) a shaft (18) that includes a contourable frame (32) where said frame (32) is configured to be plastically deformed during use  for the purposes of controlling compression forces (par 49, 54)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Stulen since par 49 of Stulen suggests that such a modification provides an extendable shaft for the purposes of controlling compression forces. 

Swayze in view of Stulen does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Stulen to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 20140166718) in view of Blatt (US 2017/0258540) and further in view of Shelton et al. (US 20140001231;Shelton). 

Regarding Claim 21 Swayze teaches a surgical instrument for stapling the tissue of a patient, comprising: 
a handle (74); 
a shaft (60) extending from said handle, wherein said shaft (60) comprises a shapeable frame (368, 366, 363), wherein said shapeable frame (368, 366, 363) is shapeable to fit within at least a portion of the patient's colon (Fig. 14), and 
a rotatable drive system (380, 382, 384) extending through said shapeable frame (368, 366, 363), wherein said rotatable drive system (380, 382, 384) is configured to transmit a rotational motion through said shapeable frame (368, 366, 363); and 
an end effector (Fig. 2c), comprising: 
a replaceable staple cartridge (par 3), comprising:
a cartridge body (20); 
an annular array of staple cavities (32) defined in said cartridge body (20); and
staples (66) removably stored in said annular array of staple cavities (32); and 
an anvil (40) comprising an annular array of forming pockets (52) corresponding with said annular array of staple cavities (32).

While Swayze discloses a trocar made of a material that is stiff longitudinally while permitting lateral bending and portions of the instrument may be selectively bent or curved during using a Nitinol, a visco-elastic material (par 47), Swayze does not expressly teach specifically said shapeable frame is comprised of a polymer including metal ions bonded with the polymer chains. 

Blatt teaches a surgical instrument that includes a shaft (300) that includes a shapeable frame (350) shapeable to fit within at least a portion of the patient's colon (par 3; abstract) where said frame (350) is comprised of a polymer comprising polymer chains, wherein the polymer includes metal ions bonded with the polymer chains for the purposes of better adapting the surgical instrument to the shape of the patient. (par 50, 55)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Blatt since par 5 and 10 of Blatt suggests that such a modification provides an multidimensional articulating frame for the purposes of better adapting the surgical instrument to the shape of the patient. 

Swayze in view of Blatt does not expressly teach an articulation joint, wherein said end effector is rotatable relative to said shaft about said articulation joint. 

Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the shaft of Swayze in view of Blatt to include an articulation joint as taught by Shelton since par 289 of Shelton suggests that such a modification provides variable 

Regarding Claim 22 the modified invention of Swayze, Blatt and Shelton teaches the invention as described above. Swayze does not expressly teach the shapeable frame is shapeable in response to a voltage potential on said polymer. 

Blatt teaches a surgical instrument that includes a shaft (300) that includes a shapeable frame (350) shapeable to fit within at least a portion of the patient's colon (par 3; abstract) where said frame (350) is comprised of a polymer including metal ions bonded with the polymer chains. (par 50, 55)

Blatt further teaches said shapeable frame is shapeable in response to a voltage potential on said polymer. (par 55-58)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the frame of Swayze to include a frame that is configured to be plastically deformed during use as taught by Blatt since par 5 and 10 of Blatt suggests that such a modification provides an multidimensional articulating frame for the purposes of better adapting the surgical instrument to the shape of the patient. 

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument: Swayze in view of Edwards, Stulen nor Blatt teaches at least a shaft comprising a contouable frame, an end effector and an articulation join wherein the end effector is rotatable relative to the shaft about the articulation joint. 
Examiner’s Response: Shelton teaches a surgical instrument Shelton teaches a surgical instrument that includes a shaft (600”) that includes a contourable frame (642), an end effector (1000) and an articulation joint (700), wherein said end effector (1000) is rotatable relative to said shaft (600) about said articulation joint (700) providing variable angles through which the end effector presents to the target tissue for the purposes of improving the versatility and efficacy of the surgical instrument. (par 289)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant M. Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731